Citation Nr: 0737628	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-14 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from December 1941 to October 
1943.  The veteran died in April 2003.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant testified at an RO hearing in April 2006 
and at a Board hearing at the RO in August 2007.


FINDINGS OF FACT

1.  The veteran died in April 2003; his death certificate 
lists the cause of death as CVA (cerebrovascular accident).

2.  During his lifetime, the veteran was service connected 
for defective hearing; evaluated as 60 percent disabling; 
otitis media, evaluated as 10 percent disabling; and 
tinnitus, evaluated as 10 percent disabling. 

3.  There is no causal relationship between the cause of the 
veteran's death and his period of active duty service or any 
service-connected disability.




CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence she is expected to provide, as well as the 
information and evidence VA will seek to obtain on her 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in her possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Certain 
additional VCAA notice requirements attach in the context of 
a claim for Dependency Indemnity and Compensation benefits 
based on service connection for the cause of death.  
Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, No. 03-1668 (U.S. Vet. App. July 18, 2007).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121; 
Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a June 2003 letter, the RO provided timely 
notice to the appellant regarding what information and 
evidence is needed to substantiate service connection claims 
for the cause of the veteran's death, as well as specifying 
what information and evidence must be submitted by her, what 
information and evidence will be obtained by VA, and the need 
for her to advise VA of or submit any further evidence that 
pertains to her claim.  

The Board initially notes that notice was not provided as to 
assignment of an effective date in the event that entitlement 
to service connection for the cause of the veteran's death 
was granted.  As such, the VCAA notice was deficient as to 
content.  The Board notes that the appellant, however, has 
not been prejudiced from this error because the denial of the 
claim in this appeal renders moot any question as to the 
appropriate effective date to be assigned.  

The Board also notes that the appellant has not been provided 
notice as to the disabilities the veteran was service-
connected for at the time of his death as required by Hupp.  
However, in her written statements and her testimony at both 
RO and Board hearings, the appellant has repeatedly asserted 
that the veteran was service-connected for hearing loss, 
otitis media and tinnitus and that she believed these 
conditions caused him to fall frequently and that such falls 
led to head trauma which in turn caused his fatal CVA.  Thus, 
the record reflects that the appellant had actual knowledge 
of the disabilities for which the veteran was service-
connected and had actual knowledge of the basis for 
establishing entitlement to service connection for the cause 
of the veteran's death.  Simply stated, as the appellant is 
found to be clearly aware of what she needs to present in 
order to prevail in this claim, there is no reason to provide 
the appellant with additional notice regarding information 
she already knows.  As such, the Board finds no prejudice has 
resulted to the appellant in light of this VCAA notice error.  
See Sanders, supra.; Simmons, supra.

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist 
the appellant with the development of her claim.  The record 
includes service records, private medical records, and VA 
treatment records.  The Board notes that the appellant has 
been afforded a VA medical opinion addressing the salient 
issue of whether or not the veteran's service-connected 
disabilities caused or contributed to his fatal CVA.  As 
such, the Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim.  See 38 
C.F.R. § 3.159(c)(4).  Under these circumstances, the Board 
finds no further action is necessary to assist the appellant 
with the claim.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.




Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the cause of the veteran's death was 
reported on the death certificate as CVA.  At the time of the 
veteran's death, service connection had been established for 
defective hearing, evaluated as 60 percent disabling; otitis 
media, evaluated as 10 percent disabling; and tinnitus, 
evaluated as 10 percent disabling.

With regard to the disorders listed on the death certificate, 
the Board first considers whether any of those disorders were 
related to the veteran's service.  Applicable law provides 
that service connection will be granted for disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  However, that an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

A review of the record reveals that there is no evidence of a 
CVA during service or for many years thereafter.  The 
veteran's service medical records are devoid of reference to 
any such disorder.  Post-service private medical records 
suggest that the veteran experienced his first CVA in early 
2003 and there is no competent medical evidence etiologically 
linking the veteran's CVA in April 2003 to his period of 
active duty service.  Based on the record, the Board must 
conclude that the clear preponderance of the evidence is 
against a finding that the CVA listed on the death 
certificate was manifested during active duty service or that 
it was otherwise related to his military service.  

Nevertheless, the appellant has argued that the veteran's 
service-connected ear disabilities caused vertigo which 
caused the veteran to fall on multiple occasions.  The 
appellant has stated that she believes these multiple falls 
caused head trauma which resulted in the veteran's fatal CVA.  
However, opinions regarding medical causation require medical 
skills and must be made by medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

To this end, there is a June 2006 VA medical opinion report 
which addresses the etiology of the veteran's fatal CVA.  The 
report reflects that the examiner thoroughly reviewed the 
veteran's medical records and opined that the veteran's CVA 
was not caused by trauma, as his CT scan at the time of his 
admission for the April 2003 CVA did not show evidence of 
traumatic injury to the brain such as might have been 
sustained in a fall.  In addition, the physician noted that 
the evaluation by a neurologist as well as his neurologic 
exam at the time just prior to the veteran's death were 
indicative of a left hemispheric CVA.  Therefore, it was the 
physician's opinion that the veteran's death and his CVA were 
not a result of his service-connected hearing problem, 
instability, tinnitus, or decreased hearing.  There are no 
contrary medical opinions of record.

Based on the competent medical evidence of record, the Board 
must conclude that the preponderance of the evidence weighs 
against a finding that the veteran's fatal CVA was causally 
related to his service-connected ear disabilities.

The Board sympathizes with the appellant's contentions and 
does not doubt the sincerity of her beliefs with respect to 
the etiology of the veteran's death.  The Board, however, is 
bound by the law and the weight of the competent medical 
evidence of record.  Here, the preponderance of the evidence 
is against a finding that the cause of the veteran's death is 
related to service, and against a finding that any of the 
veteran's service-connected disabilities (hearing loss, 
otitis media, and tinnitus) was a contributory cause of 
death.  38 C.F.R. § 3.312.  As such, the claim for service 
connection for the cause of the veteran's death must be 
denied.  In reaching this determination, the Board in unable 
to find such a state of approximate balance of the positive 
evidence to otherwise warrant a favorable decision.  
38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


